Citation Nr: 1742328	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-06 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, including, but not limited to posttraumatic stress disorder (PTSD) and anxiety; and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a bilateral hearing loss disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for hepatocellular carcinoma.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to February 1973, and from February 1975 to February 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2010, February 2014 and March 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the April 2010 rating decision, the RO confirmed and continued a previous denial of service connection for PTSD.  In the February 2014 rating decision, the RO denied claims of service connection for hearing loss and tinnitus; and, in the March 2017 rating decision, the RO denied service connection for hepatocellular carcinoma.  

In July 2017, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

Notably, the RO originally adjudicated the Veteran's claim of service connection for PTSD without consideration of other diagnosed acquired psychiatric disorders.  In other words, the RO limited the Veteran's claim to PTSD; however, the record reflects that the Veteran has also been diagnosed with an anxiety disorder.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the relevant issue(s) are recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of service connection for hepatocellular carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2002 rating decision, the RO denied a claim of service connection for PTSD based on a finding that there was no diagnosis of PTSD which met the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM); and, because the Veteran's claimed in-service stressors were not corroborated.  

2.  Presuming its credibility, the evidence associated with the record since December 2002 relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.  

3.  The Veteran has an unspecified anxiety disorder which, as likely as not, had its onset during service.

4.  The Veteran does not have a diagnosis of PTSD in conformance with the DSM.  
5.  The Veteran has a right ear hearing loss disability that is, as likely as not, related to in-service noise exposure; the Veteran does not have a left ear hearing loss disability for VA purposes.  

6.  The Veteran's tinnitus cannot be disassociated from his bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The December 2002 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  An acquired psychiatric disorder, currently diagnosed as an anxiety disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

3.  The requirements for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  

5.  A right ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

6.  The criteria for service connection for a left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

7.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

With regard to the hearing loss claim, VA's duty to notify was satisfied by way of correspondence attached to the Veteran's signed May 2017 VA Form 21-526EZ application for disability compensation.  The Veteran's signature on that form is an acknowledgment of receipt of such notice.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  New and Material Evidence

In a December 2002 rating decision, the RO denied the Veteran's claim of service connection for PTSD.  The basis of the denial was that the Veteran did not have a diagnosis of PTSD in conformance with the DSM, and his claimed in-service stressors had not been corroborated.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The December 2002 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103.

In addition, no evidence that was relevant to the issue was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran did not appeal the December 2002 rating decision denying service connection for PTSD, and that decision is final.  

The relevant evidence of record at the time of the December 2002 rating decision included VA mental health outpatient treatment notes indicating that the Veteran had intractable PTSD, although there was no indication as to whether that diagnosis was based on the DSM.  Also of record were the Veteran's service treatment records and service medical records, neither of which indicated the presence of a mental health condition.  

Since the December 2002 rating decision, additional evidence has been associated with the claims file, including VA examinations diagnosing the Veteran with an unspecified anxiety disorder, and medical opinions which link his anxiety to his Vietnam experiences.  Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran has a current psychiatric disorder that is related to service.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  


	(CONTINUED ON NEXT PAGE)


III.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  He also seeks service connection for a bilateral hearing loss disability, and tinnitus.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Acquired psychiatric disorder

With regard to PTSD claims in particular, and in addition to the criteria above, service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V)); (2) credible supporting evidence that the claimed in-service stressors occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable in-service stressor event will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat is determined on a case-by-case basis, and it requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

In this case, the question is not whether the Veteran experienced an in-service stressor, but rather, whether the Veteran has a diagnosis of PTSD that conforms to the DSM-V.  

As noted above, the 2002 VA outpatient treatment records indicate that the Veteran suffers from intractable PTSD, but there is no analysis as to how PTSD was diagnosed or on what basis, including whether or not that diagnosis conforms to the DSM-V.  

The Veteran was afforded a VA mental health examination in February 2010.  The February 2010 VA examiner acknowledged the previous 2002 diagnosis of PTSD; however, the examiner opined that the Veteran did not meet the DSM criteria for a diagnosis of PTSD.  That notwithstanding, the examiner did indicate that the Veteran had an Axis I diagnosis of anxiety disorder NOS (not otherwise specified), and opined that the anxiety disorder was as likely as not, caused by the Veteran's conceded military combat experiences.  

Similarly, a VA examiner in December 2012 also found that the Veteran had an anxiety disorder, but did not meet the criteria for a DSM diagnosis of PTSD, noting that the findings were consistent with the February 2010 exam findings.  

Finally, a VA examiner in August 2017 also found that the Veteran had an Axis I diagnosis of unspecified anxiety disorder, but did not meet the DSM-5 criteria for a diagnosis of PTSD.  The examiner reviewed the entire record, and opined that the Veteran's mental condition, diagnosed as unspecified anxiety disorder, claimed as PTSD, is at least as likely as not related to military service, including combat in Vietnam.

In light of the foregoing, the Board finds that service connection for an anxiety disorder is warranted.  Three VA examiners agreed that the Veteran's current anxiety disorder is related to service in Vietnam, and there is no evidence to the contrary.  

While the VA outpatient records from 2002 show that the Veteran was treated for PTSD, the VA examiners provided a detailed explanation of each PTSD criterion and explained why he did not meet all the criteria for a PTSD diagnosis.  The August 2017 examiner, in particular, noted that the Veteran's previous diagnoses of PTSD were conferred in a clinical context where different diagnostic guidelines apply, and the diagnosis appeared to be based  predominantly on the Veteran's subjectively reported symptoms, with no objective assessment of response style.  

In light of the foregoing, service connection for an anxiety disorder, claimed as PTSD, is warranted; however, the preponderance of the evidence is against a finding of a diagnosis of PTSD in conformance with the DSM.  Accordingly, service connection for PTSD is not warranted.  

Hearing Loss and Tinnitus

The Veteran also seeks service connection for hearing loss and tinnitus.  The Veteran maintains that his hearing loss and tinnitus resulted from in-service acoustic trauma.  

A review of the service treatment records reveals that the Veteran underwent several audiometric examinations between December 1970 and May 1978.  The audiometric findings show some degree of hearing loss, with thresholds up to 25 decibels at various frequencies.  For more specific findings, see the August 2017 examination report summarization of the in-service audiometric findings.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Thus, while some degree of hearing loss was noted in service, the Veteran did not have a hearing loss disability for VA purposes during service that met the criteria under 38 C.F.R. § 3.385.  Nevertheless, even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In support of his claim, the Veteran submitted a May 2014 memorandum from his treating physician who noted that the Veteran complained of bilateral hearing loss and tinnitus since service.  The physician reviewed the Veteran's service personnel records and found that the Veteran was exposed to noise in service.  Additionally, the physician opined that the Veteran's hearing loss and tinnitus was caused by, or the result of, military noise exposure.  The examiner based this opinion on his medical expertise, an audiometric examination, VA documentation, and relevant medical treatise information.  

The August 2017 VA examiner agreed with the private physician.  The August 2017 examiner summarized the findings from the service treatment records, and tested the Veteran's hearing.  Audiometric findings from the August 2017 examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
15
30
40
LEFT
35
25
20
25
35

Speech audiometry revealed speech recognition ability of 96 percent in each ear.

Based on the above findings, the Veteran has a right ear hearing loss disability for VA purposes, but not a left ear hearing loss disability.  None of the thresholds at 500 through 4000 Hz were 40 decibels or higher, and only two thresholds (at 500 Hz and 4000 Hz) were 26 decibels or higher, not the required three.  Likewise, speech recognition scores were above 94 percent bilaterally.  Accordingly, the criteria for a hearing loss disability in the left ear pursuant to 38 C.F.R. § 3.385 are not met.  While the findings from the VA examination show some degree of left ear hearing loss, and this is consistent with the private physician's finding of "bilateral hearing loss," the degree of hearing loss in the left ear is not shown to be of such severity as to meet the specific criteria under 38 C.F.R. § 3.385, which is a prerequisite to awarding service connection for a hearing loss disability. 

In the right ear, however, the Veteran had one auditory threshold of 40 decibels (at 4000 Hz) and three auditory thresholds at 26 decibels or higher (500 Hz, 3000 Hz and 4000 Hz.)  Thus, the criteria for a hearing loss disability in the right ear are met.  

Additionally, the August 2017 examiner opined that the Veteran's right ear hearing loss was at least as likely as not caused by or the result of, in-service military noise exposure and accumulated exposure noise.  The examiner based the opinion on the following:  the Veteran's report of onset of hearing loss, audiometric configuration and significant in-service threshold shift, which is consistent with noise-induced hearing loss.  The examiner noted that the Veteran's only significant noise exposure came during service, as he did not report recreational or occupational noise exposure after service.  

Regarding the Veteran's claim of service connection for tinnitus, the examiner noted that the service treatment records were silent for tinnitus; but also noted that the association between the claimed tinnitus and noise exposure in this case could be assumed to exist because of the presence of an objectively verifiable noise injury with in-service threshold shifts.  There is no medical evidence to the contrary.  

Accordingly, as there is a current diagnosis of a right ear hearing loss disability for VA purposes, and a diagnosis of tinnitus, along with competent medical opinions linking the hearing loss to service, and linking the tinnitus to the hearing loss, the Board finds that the criteria for service connection have been met for a right ear hearing loss disability and tinnitus.  

As the Veteran does not have a current diagnosis of a left ear hearing loss for VA purposes, service connection for a left ear hearing loss is not warranted at this time.  


ORDER

The previously denied claim of service connection for PTSD is reopened.  

Service connection for PTSD is denied.  

Service connection for an anxiety disorder is granted.

Service connection for a right ear hearing loss disability is granted.  

Service connection for a left ear hearing loss is denied.  

Service connection for tinnitus is granted.  


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran seeks service connection for hepatocellular carcinoma.  

Following a January 2017 VA liver examination, the VA examiner opined that the Veteran's hepatocellular carcinoma was less likely than not proximately due to or the result of the Veteran's service connected diabetes mellitus, type II.  The examiner reasoned that up to date medical literature failed to support such a relationship.  

However, at the Veteran's July 2017 Board hearing, the Veteran's representative indicated that there was literature linking the hepatocellular carcinoma (HCC) to diabetes.  The representative pointed to a November 2016 article from the American Cancer Society and a 2012 study in the American Journal of Gastroenterology, both of which raise the possibility of a link between HCC and diabetes generally.  Accordingly, another VA examination is necessary to decide the claim.  

Moreover, the examiner did not provide an opinion as to the likely etiology of the Veteran's hepatocellular carcinoma, including whether it is, as likely as not, related to the Veteran's in-service herbicide exposure.  Accordingly, another VA examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit the articles and studies referred to by the Veteran's representative at the July 2017 Board hearing indicating a possible relationship between HCC and diabetes.  

2.  With appropriate authorization, obtain and associate with the claims file any outstanding private treatment records identified by the Veteran as pertinent to his claim.  

3.  Obtain and associate with the claims file all VA records not currently of record.  

4.  Schedule the Veteran for a VA examination to determine the likely etiology of the Veteran's hepatocellular carcinoma.  The claims folder must be reviewed in conjunction with the examination.  The examiner is requested to obtain a complete history from the Veteran regarding his hepatocellular carcinoma.  All indicated tests, if necessary, should be obtained.  

After examination of the Veteran, the examiner should opine as to the following:

Is it as likely as not (a 50 percent or higher probability) that the Veteran's hepatocellular carcinoma had its onset during service or is otherwise related to any disease or injury in service, including the Veteran's presumed exposure to Agent Orange?  The examiner is reminded that direct service connection may still be established even if the disability in question is not one of the enumerated diseases that has been presumed to be due to Agent Orange exposure under 38 C.F.R. § 3.309(e).  In this regard, the Veteran's July 2017 hearing testimony reflects that the Veteran was also exposed to many other toxins in service in addition to Agent Orange.  

If the examiner opines that the hepatocellular carcinoma is unrelated to an injury or other event in service, then the examiner should opine as to whether this disability was caused by or permanently aggravated by any of the Veteran's service-connected disabilities, including his diabetes mellitus, type II.  The examiner should refer to the July 2017 Board hearing testimony which suggests that there may be medical literature addressing this issue.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a an adequate rationale.  Further, the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed conditions.  

5.  After the above development is completed, readjudicate the claim of service connection for hepatocellular carcinoma.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


